[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
This is an action sounding in false arrest against the CT Page 2504 Town of East Hartford and two of its named police officers, while acting in their official capacities. The complaint alleges that the named officers in applying for an arrest warrant against the plaintiff submitted an affidavit "which contained numerous false and inaccurate statements and numerous omissions of material facts." The charges against the plaintiff were subsequently dismissed by the court.
Defendants move for summary judgment on the ground that "defendants are protected by qualified immunity, as the arrest was made pursuant to a valid warrant and there is no credible evidence in support of any exceptions." The common gravamen in all of the counts of plaintiff's complaint is that the police officers in their affidavit made numerous false and inaccurate statements of material facts, and that the affidavit was based on an inadequate investigation. Since there is a question of fact as to the reasonableness of the defendant officers' actions in executing the affidavit and applying for the warrant, the motion for summary judgment is denied.
Wagner, J.